Case 21-00074-LT7 Filed 06/02/21 Entered 06/02/21 11:45:45 Doc26 Pg.1iof5

CSD 1100 [12/01/2020] (Page 1 of 3
Name, Address, Telephorie No. & 1.D. No.

Jason E. Turner, No. 160590

J TURNER LAW GROUP, APC

2563 Mast Way, Ste 202

Chula Vista, CA 91914

Ph; (619) 684-4005

Email: JTurner@jturnerlawgroup.com

In Re

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA
325 West F Street, San Diego, California 92101-6997

GEOFF T. SAMUELS and KARLA SAMUELS

BANKRUPTCY NO. 21-00074-LT7

Debtor.
AMENDMENT
Presented are the original and one conformed copy of the following [Check one or more boxes as appropriate]:
Voluntary Petition

 

 

 

LI

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 

 

LILI

 

 

ILI

 

 

 

 

 

 

 

 

Dated: fuse /, SD P/

Attachment to Chapter 11 Voluntary Petition for Non-Individuals
Exhibit C: Attachment to Voluntary Petition B 1

Summary of Schedules (Includes Statistical Summary of Certain Liabilities)

Summary of Your Assets and Liabilities and Certain Statistical Information
Schedule of Real and/or Personal Property

schedule of Property Claimed Exempt for Individuals

Creditors Holding Claims Secured by Property, Creditors Who Have Unsecured Priority and/or Non-priority Claims
and/or Matrix, and/or list of Creditors or Equity Holders - REQUIRES COMPLIANCE WITH LOCAL RULE 1009

'Y Addingor deleting creditors (electronic media), changing amounts owed or classification of debt - $32.00
fee required. See instructions on reverse side.

|] Correcting or deleting other information. See instructions on reverse side.
Schedule of Executory Contracts & Expired Leases

Schedule of Co-Debtor

Income of Individual Debtor(s)

Expenses of Individual Debtor(s)

Expenses for Separate Household of Debtor 2

Statement of Financial Affairs

Chapter 7 Statement of Your Current Monthly Income

Chapter 7 Statement of Exemption from Presumption of Abuse Under § 707(b)(2)
Chapter 7 Means Test Calculation

Chapter 11 Statement of Your Current Monthly Income

Chapter 13 Statement of Current Monthly Income and Calculation of Commitment Period:

Chapter 13 Calculation of Your Disposable Income
Other:

3

 

 

  
 
  
  

| (a! er
y for Debtor

 

CSD 1100
Case 21-00074-LT7 Filed 06/02/21 Entered 06/02/21 11:45:45 Doc26 Pg.2o0f5

CSD 1100 (Page 2) 12/01/18
DECLARATION OF DERTOR

Wel aa
Seoif T. Samuels. and
“eclare under penalty of perjury that the information s vara Samuels__. the debtor(s), hereby

™ma eu in the amendment aitached hereto, consisting of 2Z.
ue and correct to the best of my [our] information and belief.

Dated: wliene /, FPO2/ .
) / oa BP : __Karhe Darneceba

*Pursu . * laint Dohtar oan ~
ant fo LBR $005-4(C), the original debtor Signaiure(s) in a scanned format is requires Peper

 

 

 

INSTRUCTIONS
A Each amended
Page Is to be in the same ¢
changed or added. Pa Gina) coc ee, CFiginal but is to contain the inf ion 7
attached. Pages trom the original document which are not affects: by fe ee =n be
1, . NOL to pe
. ADD ED ike Pee Durpose of the amendment by inserting:
CORRECTED: Ih memes ag om he vious document ea
ne hoe Rie rmation modifies previously listed ; Fone ry
= DELETED," if previously listed information 3 to be Asma aaa ~

=

At the bottom of each page, ins
, Insert the word "A "
Attach all pages to the cover page and, / eee

Trustee, trustee (if any) and/or the imretbians 6 estrone ill < case, Serve a copy on the United States

B. Comply oe en Benalserve : copy on the United States Trustee 8. We Chapter 13 case, serve a copy on
os rupicy mule 1009 when addi ina 4
@lactronic . INQ OF Correctin
( media required when Amendment submitted on paper) or if intiy bea crn Int of —
unt oF @ claim,

Amendments that Tail to foltow

“Amendments filed afer the case is
ESR eee Hecate ie.

these instructions may be refused
closed are not entitied to a refund of

Fag Yer
rees**
Se hee te aes Werte tetectilepenh ttn say

PROOF OF SERVICE A —z_—_— eee

 

G persons listed below via the follow!
= | ng method(s):
the Court via Notice of Riectronie Filing (“NEF”): .

Under controlling Local Bankruptcy Rules(s) (“1 BR"

Via NEF and hyperlink to the document. On b J / , OP SeeTTeOS) listed above will be Served by the court

bankruptcy case or adversary proceeding and determi | , | checked the CM/ECF docket for this

 

 

 

 

 

 

 

 

 

 

 

a Cha Waal
pter 7 Trustee: El whee lai | Qed» , z |
Ch Wi\top her K. Wivel Cy . ac Miya ry iD yi tee CoA
. = : . a 2
XN For Chpt, 7, 14, & 4
, & 12 Cases: For ODD numbered Chapter 13 casas: [] soO*F
UNITED STATES TRUSTEE THOMAS H. BIL NEN oumbered Chapter 18 cases:

LINGSLEA, JR., TRUSTEE

uSlp. req]
p.region1 5S@usdoj.gov Billingslea@thb.coxatwork.com

DAVID L. SKELTON TRUST
i E
admin@chi 3.8dcoxmail.com .

dskelton 3@ecf.epiqsystems.com

CSD 1100

 
Case 21-00074-LT7 Filed 06/02/21 Entered 06/02/21 11:45:45 Doc26 Pg.3o0f5

CSD 1100 (Page 3 of 3) [12/01/2020]

2. Served by United States Mail:

On , | served the following person(s) and/or entity(ies) at the last known address(es)

in this bankruptcy case or adversary proceeding by placing accurate copies in a sealed envelope in the United States
Mail via 1) first class, postage prepaid or 2) certified mail with receipt number, addressed as follows:

3. Served by Personal Delivery, Facsimile Transmission, Overnight Delivery, or Electronic Mail:

Under Fed.R.Civ.P.5 and controlling LBR, on , | served the following person(s)

and/or entity(ies) by personal delivery, or (for those who consented in writing to such service method) by facsimile
transmission, by overnight delivery, and/or electronic mail as follows:

 

 

| declare under penalty of perjury under the laws of the United States of America that the statements made in this
proof of service are true and correct. 45

  

Executed on 6/2/2027

 

 

 

(Date)

i

63 Mast Way, Ste 202
(Address)

Chula Vista, CA 91914
(City, State, ZIP Code)

CSD 1100
Case 21-00074-LT7 Filed 06/02/21 Entered 06/02/21 11:45:45 Doc26 Pg.4of5

Fill in this information to identify your case:

   

 

 

Debtor 1 Geoff T. Samuels

First Name Middie Name Last Name -
Debtor 2 Karla Samuels
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: | SOUTHERN DISTRICT OF CALIFORNIA, SAN DIEGO DIVISION

 

Case number
(if known)

 

Ml Check if this is an
amended filing

 

 

 

 

the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).

Ene List All of Your PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims against you?
Ea No. Go to Part 2.

Yes,

 

 

 

 

 

(GETZAME List aul of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

 

 

 

LINo. You have nothing to report in this part. Submit this form to the court with your other schedules.

[a] Yes,

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 4. lf more

than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
ae

Total claim

 

 

 

 

4.1 Lakeshore House, LP Last 4 digits of account number XXXX $775,000.00
Nonpriority Creditor's Name

 

 

When was the debt incurred? CORRECTED ADDRESS
6037 S Fort Apache Rd Ste 130 ;

Las Vegas, NV 89148-5564
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 only Contingent
Debtor 2 only [J Unliquidated
Debtor 1 and Debtor 2 only ] Disputed
MB At least one of the debtors and another Type of NONPRIORITY unsecured claim:
Cheek if this claim is for a community Student loans
debt CO Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
no Debts to pension or profit-sharing plans, and other similar debts
Yes I other. Specify business loan for Uniforms Express Intl!

 

 

is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2. then list the collection agency here. Similarly, if you
itional persons to be

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C, §159.

type of unsecured claim Add the amounts for each

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims

Page 1 of 2
Software Copyright (C) 2021 CINGroup - www.cincompass,com

G20469
Debtor 1

Case 21-00074-LT7 Filed 06/02/21 Entered 06/02/21 11:45:45 Doc26 Pg.5o0f5

Debtor 2 Samuels, Geoff T. & Samuels, Karla

 

6a.

Total claims

from Part 1 6b.
6c.
6d.

6e.

6f.
Total claims

from Part 2 6g.

6h.

Gi.

Official Form 106 E/F

Domestic support obligations

Taxes and certain other debts you owe the government
Claims for death or personal injury while you were intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total Priority. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Add all other nonpriority unsecured claims. Write that amount
here.

Total Nonpriority. Add lines 6f through 6i.

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 2021 CINGroup - www.cincompass.com

Case number (f known)

6a.

6b.
6c.
6d.

6e.

6f.

6h.

Gi.

 

Total Claim

0.00

 

0.00
0.00
0.00

 

 

 

0.00

 

 

 

Total Claim

0.00

0.00

 

0.00

 

775,000.00

 

 

 

775,000.00

 

 

Page 2 of 2
